The defendant’s first and fourth assignments of error are not based on any exception at trial and bring nothing before this court. Commonwealth v. Underwood, 358 Mass. 506, 509 (1970). The record reveals no substantial risk of a miscarriage of justice. Commonwealth v. Freeman, 352 Mass. 556, 564 (1967). The second assignment of error has been waived. The remaining assignment of error argued to this court concerns the admission in evidence of a statement taken from the defendant. The judge made detailed subsidiary findings after conducting a voir dire hearing from which he concluded that the statement was taken pursuant to an understood warning of rights and was otherwise voluntary. The defendant has not suggested any lack of evidential support for those findings, and we find that they support the judge’s conclusions. See Commonwealth v. Hosey, 368 Mass. 571, 574-575, n.1 (1975).

Judgments affirmed.